ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In the argument of the appellant in his motion for rehearing it is contended that the conviction should be for theft by bailee and not for robbery. Our re-examination of the evidence leads us to the conclusion that it is sufficient to support the conviction of robbery.
Appellant presented a motion for new trial in which he challenged the soundness of the verdict upon the ground of misconduct of the jury in receiving additional testimony during their deliberation. The matter was investigated by the trial court and testimony heard thereon covering some twenty typewritten pages. A recital of the testimony on the subject is not deemed necessary or practicable. Suffice it to say that the action of the trial court in overruling the motion for new trial is justified by the record.
As stated in the original opinion, we think the accomplice witness was sufficiently corroborated by the testimony adduced upon the trial.
The motion for rehearing is overruled.

Overruled.